817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont Ervin TAYLOR, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 86-6130.
United States Court of Appeals, Sixth Circuit.
May 7, 1987.

Before MERRITT, WELLFORD and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.


2
A review of the record indicates that petitioner initiated a habeas corpus petition in the district court.  He received concurrent sentences of five and ten years for wanton endangerment and assault in 1977.  He was paroled in 1978 and 1982, but parole was revoked each time after conditions of parole were violated.  In 1983, he again received parole but it was revoked after he failed to report that he had been arrested.  He pled guilty to criminal trespassing and was given a one year sentence to run consecutive to the sentence he was already serving.  In the habeas corpus petition, petitioner states that the denial of credit for time on parole unlawfully added four years to his period of punishment, created double punishment and violated the double jeopardy clause.  The district court dismissed the action.


3
A parole violator who is subsequently convicted of another crime is not entitled to credit for time spent on parole.  Stokes v. Howard, 450 S.W.2d 520 (1970).  The denial of credit does not violate any provision of the Constitution.  United States v. Newton, 698 F.2d 770, 772 (5th Cir. 1983);  Canavari v. Richardson, 419 F.2d 1287, 1289 (9th Cir. 1969).


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed.  Rule 9(b), Rules of the Sixth Circuit.